Citation Nr: 1427653	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  13-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the thoracolumbar spine, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for bilateral calcaneal heal spurs, plantar fasciitis, and degenerative changes in the right foot, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for diabetic peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for diabetic peripheral neuropathy of the left  lower extremity, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to February 1976, and from December 1984 to April 2003.  

This appeal before the Board of Veterans' Appeals (Board) arose from December 2011 and May 2012 rating decisions by the RO in Louisville, Kentucky

For the reason expressed below, these matters are being to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his August 2013 substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals), the Veteran requested a Board video conference hearing before a Veterans Law Judge.  

Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for such a hearing, and because video-conference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2013).

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge, in accordance with his request.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



